                           Case 1:20-cr-00468-RMB Document 93-4 Filed 07/06/21 Page 1 of 1

 FD·597 (Rev. 4·13·2015)                                                                               page __   Of_'__
                                         UNITED STATES DEPARTMENT OF JUSTICE
                                                  FEDERAL BUREAU OF INVESTIGATION
                                                            Receipt for Property

 Case ID:     30~It· N if .•.3~'-J4~q-;;
            On (date)           '141_/~_O_:;_O_____                 ~(s)    listed below were:
                           ~j                                       U:f Collected/Seized
                                                                    o Received From
                                                                    D Returned To
                                                                    o Released To
 (Name)        ("flot,.. »~Da,pj /fY                        1   @2
 (Street Address)                                           _
 (City)                  ENntffifldOIJ        I   Nu

DescriptionofItem(s);           OJ     BOQ~ I OOt'S( fAf(rS
 (i)iPl+6t1t             l, S   $ihllY       SHe; Case. fFNW,\4,8VJ] »ELY'l-

O}JLt\l          If\~rifol\              (Aptor
U')       S"V\dkk.-                 ;Jv,fj    rl\'CYO     '5DCo.g




 (_I) rl.cA         Vt'fi'Lo('\        ~\\P       ph00t
Received By:        ~~                 (Jl~----                            Received From:
                                                                                                 C=4/)tJ-
Printed Nameffitle:             ~     10/ m"JtO(r~                         Printed Namclfitle:   (1A~Ok t. }-lkl)Qc£~
                                                                                                      SDNY_RH_00011378
